Case 1:00-md-01379-GBD-KNF Document 134 Filed 09/04/19 Page 1of1

 

 

 

 

 

 

 

« }
iPuSDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT rH ONIC ALLY FILED
SOUTHERN DISTRICT OF NEW - ° a
Dc FF eccentric ADA EATEN
) | DATE FILED: _ SEP 04.2019}
IN RE LITERARY WORKS IN ELECTRONIC

 

 

DATABASES COPYRIGHT LITIGATION Case No. 1:00-md-01379-GBD-KNF

 

NOTICE OF SUBSTITUTION OF COUNSEL
PLEASE TAKE NOTICE that A.J. de Bartolomeo of Tadler Law LLP, counsel of record
for Plaintiffs in the above-captioned matter, has changed addresses. The mailing address for the

undersigned attorney, A. J. de Bartolomeo, is now:

A.J. de Bartolomeo

Tadler Law LLP

P.O. Box 475847

San Francisco, California 94123

All other contact information remains the same and Ms. de Bartolomeo will continue to
represent A-B Plaintiffs as Co-Lead Class Counsel.

Dated: September 2, 2019

 

ne 7 TADLER LAW LLP
SOORDLAiLD: /s/ A.J. de Bartolomeo
A.J. de Bartolomeo
Goss. & Dd Mek. Tadler Law LLP
' George Bf Daniels, USDJ. P.O. Box 475847
- San Francisco, California 94123
Dated: _SEP_ 04209 Phone: (929) 207-3639
! Fax: (212) 273-4375
- ajd@tadlerlaw.com

A-B Plaintiffs Co-Lead Class Counsel ©
